Citation Nr: 0422340	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  96-31 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.   


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1956 to May 1959.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The claims folder was subsequently 
transferred to the RO in Atlanta, Georgia.  

The Board previously issued a decision in this appeal in 
August 1998, finding no new and material evidence to reopen 
the claim.  The veteran appealed that decision to the U. S. 
Court of Veterans Appeals (known as the U. S. Court of 
Appeals for Veterans Claims as of March 1, 1999) (Court).  
Pursuant to a Joint Motion to the Court, in an August 1999 
Order, the Court vacated the Board decision and remanded the 
case to the Board.  In March 2000, the Board remanded the 
case to the RO for additional development.  

The case then returned to the Board, which again remanded the 
case to the RO in October 2003 for additional action by the 
RO.  The case is now before the Board for appellate review.  

The Board acknowledges that, in its April 2004 supplemental 
statement of the case, the RO found new and material evidence 
and reopened the claim, but denied the claim on the merits.  
However, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim.  Therefore, the issue before the Board is properly 
phrased as above.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision. Id. 

The Joint Motion to the Court, referred to above, listed 
several bases for vacating the August 1998 Board decision, 
including the readjudication of the claim pursuant to the 
standard for new and material evidence set forth Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), and the reconstruction 
of the veteran's service medical records (or articulation of 
an explanation as to why the service medical records cannot 
be reconstructed).  With respect to the latter point, in the 
March 2000 remand, the Board provided the following specific 
instructions:  

(A) Specifically, the RO should request any records that 
may be available from other sources, including morning 
reports, and associate the documentation request with 
the veteran's claims folder.

(B) In addition, the RO should again request the 
veteran's service medical records from all sources, 
including those maintained on paper, microfiche, and on 
electronic databases (computer); and associate the 
documentation requests with the veteran's claims folder.

(C) The RO should also ask the veteran if he has any 
copies of his service medical records.

 (D) Finally, if the veteran's service medical records 
cannot be located or reconstructed, the RO shall 
document all negative replies, and associate those 
replies with the veteran's claims folder. 

Review of the record fails to reveal compliance with these 
instructions, although the RO has apparently made attempts to 
reconstruct service medical records.  In April 2000, the RO 
sent the veteran's representative a letter asking him to 
secure a complete an NA Form 13055, explaining that it was 
required in cases where service medical records were 
destroyed by the fire at the National Personnel Records 
Center (NPRC).  A May 2001 report of contact with the 
veteran's representative indicates that he did not respond to 
the April 2000 letter because he did not have the necessary 
information.  He asked that another letter be sent directly 
to the veteran.  In May 2001, the RO issued another letter, 
explaining the procedural history of the claim and again 
asking for a completed NA Form 13055 in order to search 
alternate sources of military medical records.  The letter 
also provided information as to the enactment and provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002).  A May 2002 report of 
contact with the veteran's representative states that the 
veteran had moved and therefore had not received the May 2001 
letter.  The RO sent the veteran a letter in May 2002 in 
which it stated that it was including a copy of the May 2001 
letter.  However, there is no indication that a copy of the 
May 2001 letter was actually enclosed.  

The Board acknowledges that the claims folder discloses 
several responses from NPRC to previous requests for records, 
each of which was negative.  It may be that the RO is unable 
to secure any additional evidence without a completed NA Form 
13055.  However, it does not exempt the RO, or the Board, 
from ensuring compliance with the Board's earlier remand 
instructions, and with the terms under which the August 1998 
Board decision was vacated by the Court.  Accordingly, a 
remand is required pursuant to Stegall.    

Finally, the Board notes that the veteran requested a Travel 
Board hearing in his July 1997 substantive appeal.  The 
hearing was ultimately scheduled for June 2002.  In May 2002, 
the veteran's representative asked that the hearing be 
postponed, pending receipt of additional evidence or 
information from the veteran concerning his service medical 
records.  In April 2003, the RO certified the appeal for 
return to the Board without rescheduling the Travel Board 
hearing.  In the Board's October 2003 remand, the RO was 
instructed to seek clarification as to whether the veteran 
still desired a Board hearing.  In March 2004, the RO wrote 
the veteran and asked him to state whether he still wanted 
his Board hearing rescheduled.  The letter did not indicate 
whether failure to respond would result in a hearing be 
scheduled or in the hearing request being withdrawn.  The RO 
did not receive any response from the veteran.  There is no 
indication that the hearing request has otherwise been 
withdrawn.  On remand, the RO should schedule the veteran for 
a Travel Board hearing in accordance with his July 1997 
request.       

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
action to comply with the instructions 
from the March 2000 Board remand: 

(A) Specifically, the RO should request 
any records that may be available from 
other sources, including morning reports, 
and associate the documentation request 
with the veteran's claims folder.

(B) In addition, the RO should again 
request the veteran's service medical 
records from all sources, including those 
maintained on paper, microfiche, and on 
electronic databases (computer); and 
associate the documentation requests with 
the veteran's claims folder.

(C) The RO should also ask the veteran if 
he has any copies of his service medical 
records.

 (D) Finally, if the veteran's service 
medical records cannot be located or 
reconstructed, the RO shall document all 
negative replies, and associate those 
replies with the veteran's claims folder.

The RO's efforts should also include 
reissuing the May 2001 VCAA and 
development letter.  It should send a 
complete copy of the letter and NA Form 
13055 both to the veteran and to his 
representative, with a copy retained in 
the claims folder.  The RO should allow 
the appropriate period of time for 
response.

2.  If service medical records, or 
equivalent evidence, remains unavailable, 
or if the RO is unable to undertake any 
further action to attempt to secure such 
evidence, the RO should prepare a 
memorandum to recounting all efforts 
taken to secure them and its conclusion 
as to the availability of service medical 
records or its ability to take further 
action.  A copy of the memorandum must be 
added the claims folder. 

3.  The RO should then readjudicate the 
claim on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

4.  After completing the above action, 
the RO should schedule the veteran for a 
Travel Board hearing at the RO.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


